                    UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW HAMPSHIRE


United States of America

       v.                              Criminal No. 18-cr-160-01-JL
                                       Opinion No. 2019 DNH 101
Eleazar Flores-Mora


                             MEMORANDUM ORDER

       This order sets forth in greater detail the bases for the

court’s March 5, 2019 order denying defendant Eleazar Flores-

Mora’s motion for reconsideration.      See, e.g., United States v.

Joubert, 980 F. Supp. 2d 53, 55 n.1 (D.N.H. 2014), aff’d, 778

F.3d 247 (1st Cir. 2015) (citing In re Mosley, 494 F.3d 1320,

1328 (11th Cir. 2007) (noting a district court’s authority to

later reduce its prior oral findings and rulings to writing)).

       A jury found Flores-Mora guilty on one count of reentry

after deportation in violation of 8 U.S.C. § 1326.1     Before

trial, Flores-Mora moved to dismiss this charge through a

collateral attack on his prior removal order, arguing that under

the Supreme Court’s recent decision in Pereira v. Sessions, 138

S. Ct. 2105 (2018), the Immigration Court that ordered his

removal in 2013 lacked subject-matter jurisdiction to issue his

final removal order.    As a result of that order’s infirmity, he




1   Verdict (doc. no. 63).
argued that his present charge of Reentry after Deportation

lacked the necessary predicate of a valid deportation.

       The court denied Flores-Mora’s motion to dismiss the

indictment.    See United States v. Flores-Mora, No. 18-CR-160-JL,

2018 WL 6050907 (D.N.H. Nov. 19, 2018).      In doing so, it

concluded that Flores-Mora had not satisfied the requirements of

8 U.S.C. § 1326(d), as is generally necessary to collaterally

attack a removal predicate to a charge for unlawful reentry.

The court also declined to extend Pereira’s narrow holding to

divest an Immigration Court of jurisdiction over removal

proceedings where the initial notice to appear lacked the time

and date of the removal hearing.      Flores-Mora moved for

reconsideration of that order, also before trial.2     The court

denied that motion,3 and now further explains its reasoning.

       “[M]otions for reconsideration are appropriate only . . .

if the moving party presents newly discovered evidence, if there

has been an intervening change in the law, or if the movant can

demonstrate that the original decision was based on a manifest

error of law or was clearly unjust.”      United States v. Allen,

573 F.3d 42, 53 (1st Cir. 2009).      They “are not to be used as ‘a




2 See Mot. for Reconsideration (doc. no. 34); Addendum (doc.
no. 44).
3   See Order of Mar. 5, 2019.



                                  2
vehicle for a party to undo its own procedural failures [or]

allow a party to advance arguments that could and should have

been presented to the district court prior to judgment.”     Id.

(quoting Iverson v. City of Boston, 452 F.3d 94, 104 (1st Cir.

2006)).

       Flores-Mora seeks reconsideration on three grounds, none of

which warrant it.

       First, Flores-Mora attempts to relitigate the scope of

Pereira’s holding in favor of a broader interpretation.4     Flores-

Mora raised that argument, and his proposed construction of

Pereira’s holding, in his motion to dismiss.5    The court

disagreed and fully explained its analysis, which was grounded

in the Supreme Court’s own characterization of the Pereira

decision as “narrow.”    See Flores-Mora, 2018 WL 6050907 at *3-4.

While a concurring opinion to an unpublished decision from the

Eleventh Circuit Court of Appeals offers an alternative

interpretation, and one that supports Flores-Mora’s view, see

Duran-Ortega v. U.S. Attorney General, No. 18-14563-D (11th Cir.

Nov. 29, 2018), it is not authority that binds this court.      It

thus does not constitute a change in the law, nor does it

demonstrate that this court’s reasoned (and reasonable)



4   Mot. for Reconsideration (doc. no. 34) at 2-4.
5   See Mot. to Dismiss Indictment (doc. no. 15) at 3-4.



                                  3
interpretation of Pereira constitutes a manifest error of law.

See Allen, 573 F.3d at 53.

       Second, Flores-Mora challenges the court’s discussion of

the actual notice he received as “clearly erroneous.”6

Specifically, he argues that Pereira expressly rejected the

contention that § 1229’s notice requirement could be satisfied

by a subsequently-issued notice of hearing that included the

actual hearing date.    To the extent that Pereira did so,

however, it did so explicitly in the context of the stop-time

rule.    See Pereira, 138 S. Ct. at 2110, 2113-2114, 2118.     And

the cases Flores-Mora cites as having been expressly rejected by

Pereira7 all addressed the same question:   “Does service of a

document styled as a ‘notice to appear’ that fails to specify

‘the items listed’ in § 1229(a)(1) trigger the stop-time rule?”

Id. at 2113-14 (emphasis added).

       In any event, this court’s decision -- specifically, that

an immigration court retains jurisdiction over removal

proceedings when the initial notice to appear lacked the time

and date of the removal hearing -- did not turn on whether

Flores-Mora received actual notice.    See Flores-Mora, 2018 WL

6050907 at *3-4.    Rather, it turned, first, on the court’s



6   Mot. for Reconsideration (doc. no. 34) at 4-5.
7   See Mot. for Reconsideration (doc. no. 34) at 4-5.



                                   4
understanding of Pereira as limiting its application of its

interpretation of § 1229(a)(1) to the stop-time rule and,

second, on the fact that 8 C.F.R. § 1003.14(a), which vests

jurisdiction in an immigration court “when a charging document

is filed,” contains no equivalent to the stop-time rule’s

requirement that the notice to appear contain the information

set forth in § 1229(a)(1).    Although the court’s decision

contemplated that actual, subsequent notice may cure a defect in

the initial notice, it did so only “assuming that the initial

notice to appear ran afoul of § 1229(a),” which, as discussed

supra, the notice in question did not.

       Third, Flores-Mora observes that several other district

courts have concluded that the Supreme Court’s interpretation of

§ 1229(a) in Pereira divests the immigration courts of

jurisdiction over a removal action when the initial notice to

appear did not include the time, date, or place of the hearing.8

But none of these decisions constitutes binding authority on

this court.    And while some district courts have, in the

intervening time, agreed with Flores-Mora, a large majority of

those Courts of Appeals that have considered the question have

agreed with this court’s interpretation of Pereira.      See Ali v.

Barr, 924 F.3d 983, 986 (8th Cir. 2019) (joining the “the BIA



8   See Mot. for Reconsideration (doc. no. 34) at 5-6.



                                  5
and a unanimous chorus of other circuits that have considered

and rejected” a broader interpretation) (citing In re Bermudez-

Cota, 27 I. & N. Dec. 441, 442–47 (BIA 2018); Banegas Gomez v.

Barr, 922 F.3d 101, 109–12 (2d Cir. 2019); Soriano-Mendosa v.

Barr, No. 18-9535, 2019 WL 1531499, at *4 (10th Cir. Apr. 9,

2019) (unpublished); Santos-Santos v. Barr, 917 F.3d 486, 489–91

(6th Cir. 2019); Karingithi v. Whitaker, 913 F.3d 1158, 1159–62

(9th Cir. 2019)).    But cf. Ortiz Santiago v. Barr, 924 F.3d 956,

961-64 (adopting a broader interpretation of Pereira, but

concluding that the statutory time, place, and date requirement

is a nonjurisdictional claim-processing rule).    This additional

authority therefore does not warrant reconsideration.

       Finally, Flores-Mora argues in an addendum to his motion

for reconsideration that due-process failures may excuse a

defendant mounting a collateral attack on a removal order from

demonstrating exhaustion of administrative remedies and denial

of the opportunity for judicial review.9   See 8 U.S.C. § 1326(d).

Specifically, he argues that the Immigration Court’s lack of

subject-matter jurisdiction to issue his removal order, under

his interpretation of Pereira, denied him due process.    Flores-

Mora discussed the requirements of § 1326(d), albeit




9   See Addendum (doc. no. 44).



                                  6
tangentially, in his motion to dismiss the indictment.10      He

could have, but failed, to raise the issue in his original

motion, thus waiving it.    See Allen, 573 F.3d at 53.

       Even were it not waived, Flores-Mora’s new argument would

still fail.    Ultimately, his argument turns on whether the

Immigration Court had subject-matter jurisdiction to issue

Flores-Mora’s predicate removal order.      And because the court

declines to reconsider its reading of Pereira, and thus declines

to conclude that the Immigration Court lacked such jurisdiction,

no due process violation excused compliance with § 1326(d) in

this circumstance.

       Flores-Mora’s motion for reconsideration11 of this court’s

order denying his motion to dismiss his indictment is DENIED.


       SO ORDERED.



                                   Joseph N. Laplante
                                   United States District Judge


Dated:    June 26, 2019

cc:    Helen W. Fitzgibbon, AUSA
       Jeffrey S. Levin, Esq.




10   See Mot. to Dismiss Indictment (doc. no. 15) at 6.
11   Document no. 34.



                                    7
